Citation Nr: 1036539	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-05 005	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 
8, 1976, rating decision that denied entitlement to service 
connection for an inguinal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 
1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision, by the St. Louis, 
Missouri, Regional Office (RO), which determined that a March 
1976 rating decision that had denied entitlement to service 
connection for an inguinal hernia was not clearly and 
unmistakably erroneous.  

In a November 2009 decision, the Board determined that the March 
1976 rating decision that denied service connection for an 
inguinal hernia was not clearly and unmistakably erroneous.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), which by order dated in 
May 2010, granted a Joint Motion for Remand, vacated the Board's 
decision and remanded this matter for readjudication consistent 
with the joint motion.  


FINDINGS OF FACT

1. In a rating decision dated March 8, 1976, the RO denied a 
claim of service connection for an inguinal hernia; a notice of 
disagreement was not received within one year of the March 1976 
notice of the rating decision.  

2.  It is undebatable that the record at the time of the March 8, 
1976, rating decision did not reflect, by clear and unmistakable 
evidence, that a left inguinal hernia was not aggravated by 
active military service.  

3.  It is undebatable that the Veteran had a left inguinal hernia 
that existed when he filed the claim that led to the March 1976 
decision.  




CONCLUSION OF LAW

To the extent that a March 8, 1976, rating decision denied 
service connection for a left inguinal hernia, it was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 311, 331, 337, 353 
(1970).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the Veteran served on active duty from 
August 1974 to December 1975.  At the time of his enlistment in 
August 1974, the Veteran reported a history of hernia at the age 
of 5; clinical evaluation of the abdomen and viscera was normal.  
The Veteran was seen in September 1974 for complaints of pain in 
the region of a left lower quadrant scar due to a hernia repair.  
Objective findings noted a right inguinal hernia scar and left 
inguinal tenderness (superficial), which increased with stress.  
There was no hernia.  The assessment was muscular pain.  On 
examination in April 1975, the abdomen was soft without masses.  
A June 1975 report shows a history of a hernia operation at the 
age of 6.  On the occasion of his separation examination in 
November 1975, the Veteran reported a history of a hernia at age 
5 or 6; it was noted that he had recurrent inguinal hernia.  No 
other illnesses or injury while on active duty was noted.  
Clinical evaluation revealed a left inguinal hernia.  The 
diagnosis was left inguinal hernia.  

In December 1975, the Veteran filed a claim for service 
connection for a hernia.  By a rating action dated March 8, 1976, 
the RO denied service connection.  By letter dated in March 1976, 
the Veteran was notified of the above decision, and of his 
appellate rights.  He did not appeal that decision.  

The Veteran contends that the March 1976 rating decision that 
denied service connection for an inguinal hernia should be 
revised or reversed because of clear and unmistakable error.  The 
Veteran points out that the separation examination in November 
1975 specifically noted that he in fact had a left inguinal 
hernia.  

Under the provisions of 38 C.F.R. § 3.105(a) (2009), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended. 
(A finding of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.)  

In determining whether a prior determination involves CUE, the 
Court has established a three-prong test: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than simple disagreement on 
how the facts were weighed or evaluated), or the 
statutory/regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  

Even when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be ipso facto clear and unmistakable.  
Fugo, 6 Vet. App. at 43-44, citing Russell, 3 Vet. App. at 313-
14.  

The provisions of 38 U.S.C. § 311, as in effect in March 1976, 
required that:

...every veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance 
and enrollment and was not aggravated by such 
service.

38 U.S.C.A. § 311 (1970) (emphasis added).

The finality of the March 1976 RO rating decision is not in 
dispute.  (The Veteran was instructed as to his appellate rights, 
but he did not appeal.)  The Veteran now asserts that the RO 
erroneously concluded that an inguinal hernia preexisted service 
and was not aggravated in service.  

The March 1976 RO rating decision does not explicitly discuss the 
presumption of soundness as set forth in 38 U.S.C.A. § 311.  

The law at the time of the March 1976 rating decision, 38 U.S.C. 
§ 311, was interpreted by VA as requiring clear and unmistakable 
evidence of a pre-existing condition in order to rebut the 
presumption of soundness, but did not additionally require that 
VA show by clear and unmistakable evidence that the condition was 
not aggravated during active service.  Such an interpretation was 
recognized by the language of the implementing regulation--
38 C.F.R. § 3.304:

(b) Presumption of soundness.  The Veteran will be 
considered to have been in sound condition when 
examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are 
recorded in examination reports are to be 
considered as noted.  

38 C.F.R. § 3.304(b) (1975).  As is apparent from reading this 
paragraph of the regulation, the words "and was not aggravated 
by such service" were excluded after the reference to the 
requirement that clear and unmistakable evidence was required to 
demonstrate that an injury or disease existed prior to service 
and thereby rebut the presumption of soundness.  This was VA's 
practice, and it made sense.  Indeed, it is counterintuitive to 
say that even though evidence clearly and unmistakably shows the 
pre-service existence of a disability, a veteran should 
nevertheless be presumed to have been sound at entry because the 
evidence did not also show that his disability was not aggravated 
by service.  (VA General Counsel recognized as much in a 
precedent opinion prepared in 2003.  VAOPGCPREC 3-2003 (July 16, 
2003).) 

Nevertheless, this longstanding interpretation by VA of the 
presumption of soundness changed.  VA's new interpretation as set 
forth in VAOPGCPREC 3-2003 was that in order to rebut the 
statutory presumption of sound condition upon entry into service, 
the evidence must show clearly and unmistakably that the 
disability in question pre-existed entry into active service, 
and must show clearly and unmistakably that the condition was 
not aggravated by such service.  VAOPGCPREC 3-2003.  This 
interpretation was found to be the correct interpretation of the 
statutory presumption of soundness by the United States Court of 
Appeals for the Federal Circuit.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

It was noted that even though a statute produces arguably 
illogical results, the literal meaning of the statute may not be 
disregarded.  See Griffin v. Oceanic Contractors, Inc., 458 U.S. 
564, 575 (1982); Denkler v. United States, 782 F.2d 1003, 1007 
(Fed. Cir. 1986).   General Counsel specifically pointed out the 
following:  

The Supreme Court has explained that, if a 
statute, properly construed, produces 
"mischievous, absurd, or otherwise 
objectionable" results, "the remedy lies with 
the law making authority."  Crooks v. Harrelson, 
282 U.S. 55, 60 (1930).  Where the literal reading 
of a statute would produce an odd result, it is 
appropriate to search for other evidence of 
congressional intent.  See Public Citizen v. 
United States Department of Justice, 491 U.S. 440, 
454 (1989).  The literal meaning of a statute may, 
in some instances, be so contrary to the purpose 
of the statute that Congress clearly could not 
have intended the result.  See Griffin, 458 U.S. 
at 571.  Departure from the literal meaning of the 
statute, however, is permissible only if the 
history or structure of the statute persuasively 
shows that Congress did not intend what the 
statutory language literally requires.  See 
Crooks, 282 U.S. at 60 ("there must be something 
to make plain the intent of Congress that the 
letter of the statute is not to prevail"); 
Denkler, 782 F.2d at 1007 ("the absurd result, as 
it appears to the judge, of literal construction 
of a statute, does not justify a reading 
unsupported by the text, unless it can be shown 
that the intent of Congress was imperfectly 
expressed.").   

General Counsel noted that the legislative history of § 311 
indicates that Congress intended VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption of 
sound condition.  "Accordingly, concerns regarding the wisdom of 
that requirement do not permit the statute to be interpreted 
contrary to its plain meaning."  VAOPGCPREC 3-2003.

In the case of Rivers v. Roadway Express, 511 U.S. 298, 312- 313 
(1994), the Supreme Court held that "[a] judicial construction of 
a statute is an authoritative statement of what the statute meant 
before as well as after the decision of the case giving rise to 
that construction."  Therefore, it may be concluded that the 
Federal Circuit's interpretation of the operative language of 
38 U.S.C.A. § 311 as set forth in Wagner, supra, is authoritative 
as to what the statutory language always meant, even in 1976.  

Given these directives, the Board finds that the evidence 
available to the RO in 1976 did not rebut the presumption of 
soundness in 38 U.S.C.A. § 311.  The separation examination in 
November 1975 reported a history of a hernia at age 5 or 6; it 
was noted that the Veteran had had recurrent inguinal hernia.  
Clinical evaluation revealed an assessment of a left inguinal 
hernia.  It cannot now be said that, based on the facts in 
evidence in March 1976, it is undebatable that the Veteran's 
inguinal hernia was clearly and unmistakably not aggravated by 
active service.  At the service entrance examination in August 
1974, clinical evaluation of the abdomen and viscera was normal.  
In September 1974, objective findings noted a right inguinal 
hernia scar and left inguinal tenderness (superficial) which 
increased with stress; however, there was no hernia.  By the time 
of discharge, the Veteran reported that he had had recurrent 
inguinal hernia; the diagnosis was left inguinal hernia.  

The Board consequently finds that the RO's March 1976 rating 
decision contains error insofar as it incorrectly applied the law 
then in effect.  That is, the RO failed to apply 38 U.S.C.A. 
§ 311 the way it was meant to be applied.  The root of the error 
is that the evidence available in March 1976 did not show that a 
left inguinal hernia was clearly and unmistakably not aggravated 
during active service.  On the contrary, the then-available 
evidence suggests that a left inguinal hernia was evident at 
separation, and while the RO may have properly concluded that it 
clearly pre-existed service, the evidence does not also clearly 
show that it was not aggravated during service.  This leads to 
the counterintuitive, but statutorily correct, result-the 
disability existed before service (pre-service surgery and a 
residual scar were noted), but because the presumption of 
soundness was not rebutted, the disability should have been 
viewed as having its onset in service.  See VAOPGCPREC 3-2003.  

Because of the timing of the Veteran's claim, the separation 
examination showing a left inguinal hernia is evidence of then-
current disability at the time of the 1976 adjudication.  
Accordingly, the Board finds that clear and unmistakable error is 
shown in the March 1976 RO rating decision such that entitlement 
to service connection for a left inguinal hernia was warranted.  
38 U.S.C.A. § 311; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003.  


							(CONTINUED ON NEXT PAGE)




ORDER

The claim of clear and unmistakable error is granted; the March 
8, 1976 rating decision is revised to reflect that service 
connection for a left inguinal hernia is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


